DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as recited is not clear because although claim 1 is directed to a multifunctional solar panel, it also connects the multifunctional panel to a further panel, to the vehicles and to the highway which are not part of the claimed multifunctional panel. For example, instant claim requires (a) recesses are placed transversally compared to direction of vehicles; (b) on embankment of highway; (c) and through earth; and (d) at width of the highway, is placed another multifunctional panel performed with counterslope towards right embankment of highway.  However, each of these features are not required to form the multifunctional panel. 
Claim 1 recites that “central directing unit”, which does not have any well recognized meaning, and therefore, lacks clarity.
Claim 1 recites that "protected by layer of nano-technological material", which renders the claim indefinite.  The specification does not give any embodiment for explaining what is meant by "nano-technological material" and how the protection function is achieved. The same applies to the feature "external inductor" as neither the claims nor the description describe the function of this external inductor in the panel.
Claim 1 recites the limitation "trapezium" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Also note that instant claim recites “housing of transparent material” in lines 2-3 and “housing of central directing unit” in line 11.  There
Claim 1 recites the limitation "panel" in 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "housing" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Also note that instant claim recites “housing of transparent material” in lines 2-3 and “housing of central directing unit” in line 11.  Therefore, applicant must clearly point out which housing they are referring to. 
Claim 1 recites the limitation "central directing unit" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "directing unit" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "multifunctional solar panel" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "Multifunctional solar panel (S)" in line 1 (in the preamble).  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “The multifunctional solar panel (S)".
Claim 2 recites the limitation "housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "heating body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "central directing unit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "solar panel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "piezoelectric board" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "central directing unit" in line 9, line 14, lines 16-17, or line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "temperature device" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "antenna" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "battery" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 as recited is indefinite because it recites so many different type of conductors (21-34) with differentiating one from the one and also lacking antecedent basis.  It is suggested to use first, second, third and so forth conductor to differentiate one from another. 
Claim 3 recites the limitation "Multifunctional solar panel (S)" in line 1 (in the preamble).  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “The multifunctional solar panel (S)".
Claim 3 recites the limitation "multifunctional solar panel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "upper surface of housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "parallel bumps" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brusaw et al. (US 8,907,202 B1) in view of Oleinick et al. (US 2005/0199282 A1) and Antonio ( WO 2014/167147 A1).
Regarding claim 1, Brusaw discloses in figures 3-5 a multifunctional solar panel (19) comprising: a housing (21) of transparent material (column 6, lines 9-10), protected by a layer of "nano-technological material" ("diamond coated"; column 7, lines 16-17) and formed as a trapezium (overall shape of panel 19 as shown in figure 3), with the slope of upper base arranged at an angle to the horizontal line (figure 3), a transparent heating body (26; column 7, lines 37-38; transparency is achieved, as there is voids between the meandering heating conductors) placed under the upper surface, inside the housing, a solar panel (23), under the heating body, a "central directing unit" (60; column 8, lines 39-45) with accompanying electronic and electrical elements placed under; while in face of multifunctional solar panel, at width of highway, another multifunctional solar panel (19) is arranged with counterslope towards right embankment of highway (figure 3).
However, Brusaw does not explicitly disclose (1) the housing upper surface includes parallel recesses placed transversally compared to direction of movement of vehicles; (2) the solar panel includes a piezoelectric board; and (3) the solar panel includes outside the housing temperature devices electrically connected with central directing unit and, on embankment of highway, are placed external inductor and antenna of sender-receiver electrically connected with 
Oleinick discloses that it is known to include recesses (15) (figure 4B and paragraph [0048]) in the upper surface of a multifunctional panel for preventing vehicles to slip on the surface (paragraph [0045]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to include recesses as shown by Oleinick in the housing upper surface of the panel of Brusaw, thereby providing the recesses transversally to the movement of the vehicles for achieving the anti-slippery function (paragraph [0045]).
Antonio discloses that it is  known to combine photovoltaic cells (3) and a piezoelectric generator (4) to form a single multifunctional panel for supporting traffic, the photovoltaic cells being located under the piezoelectric generator (figure 2). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have combined the piezoelectric generator of Antonio with the solar or photovoltaic panel of Brusaw such that the multifunctional panel also capable of converting mechanical energy to electricity (see Abstract of Antonio).
Brusaw further discloses that the panel may communicate with a central control station with a network (column 10, lines 5-12). When choosing a well Known wireless network, a person skilled in the art would provide the required antenna at a location not subjected to traffic and as close as possible to the panel to ease the connection. The selection of the embankment, with an underearth wired connection between the antenna and the panel would thereby be the most simple solution. Furthermore for the same reasons providing the necessary DC and/or AC 
Regarding claim 2, Brusaw further defines the connection between the electrical structures.  Brusaw discloses controlling the connection between the heating element 26, the circuitry of the photovoltaic unit 23 and the power storage unit 27, the controller 28 and controlling the components within the solar panel 19; the plate 19 also includes temperature sensing, load sensing and other components. Excess electrical energy generated by the photovoltaic unit 23 is stored in the power storage unit 27; each controller 28 has a separate identity code for wireless or wired communication with the other controllers and the central control station, so that each board 19 interacts with a power system and signaling system, and the controllers 28 are networked through a network to allow the central control station to monitor real-time traffic conditions, problems, and functional operations. In the meantime, a switch controlled by a central control unit or other controller is a conventional structure in an electrical system, and conventional power converters such as DC/DC, DC/ AC, AC/DC and the like may be selected as necessary, as is well known to those skilled in the art having the connection setting capability of a conventional electrical system. 
Regarding claim 3, Brusaw as modified by Oleinick discloses that the surface 16 of the photovoltaic panel 4 has spaced parallel projections (figure 4A of Oleinick).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,060,658 to Yoshida et al. and US 2007/0199589 A1 are made of record.  Each of these documents recites a pole/light signal post for roadway or highway. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721